PER CURIAM.
The single issue left in this appeal is court costs in the amount of $5,666.36, which the trial court declined to tax against the County in light of our opinion in Berek v. Metropolitan Dade County, 396 So.2d 756 (Fla. 3d DCA 1981). Appellant concedes Berek, supra, is controlling and points to the direct conflict in State Board of Regents v. Yant, 360 So.2d 99 (Fla. 1st DCA 1978). We adhere to our previous opinion in Berek, supra, and decline to follow Yant, supra. Accordingly, the judgment finding the County not liable for court costs in excess of its statutory limitation is affirmed.
Affirmed.